DETAILED ACTION
Claims 1-10 and 26 are under current examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103-Necessitated in view of the amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-10 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klem et al.  (J. Am. Chem. Soc., 2003-cited by the IDS), Steinmetz et al. (Chem. Bio. Chem., 2007-cited by the IDS), Kauer (2010-previously cited), Wong and Jameson (Chapter 7, 2011-previously cited).
Klem describes a method of preparing asymmetrically functionalized virus particles bearing one or more functional groups that are disposed asymmetrically wherein the virus particles are plant virus particles (CCMV); see whole document, including Figure 2 and claim 1, first method step and claim 7. The author describes the binding of mutated viral particles (A163C) to a Sepharose resin containing an activated thiol; see p. 10806, col. 1 and instant claims 2 and 3. Klem describes chemically passivating the remaining free thiols on the virus via IAA treatment and subsequently eluting the bound viral particles via 2-mercaptoethoanol; see p. 10806, col. 1 and instant claims 3, 4 and 6. Klem teaches that after elution, only those thiols previously bound to the resin are available for subsequent derivatization; see p. 10806, col. 2. The author concludes that via a solid-phase synthetic approach, functional groups can be blocked in a spatially controlled manner; see p. 10807, col. 2. 
Klem does not explicitly teach “contacting the asymmetrically functionalized virus particles with a first linker molecule that reacts with the functional groups to form a virus particle multimer….” (claim 1); wherein the step of preparing a plurality of asymmetrically functionalized virus particles is performed at about physiological pH (claim 1); wherein the multimer is a dimer (claim 8); wherein the first linker molecule is a 
Steinmetz describes a protocol that allows the introduction of acetate-protected thiols to lysine residues of the CPMV viral particles by means of a chemical reaction (rather than genetic modification); see abstract and introduction, p. 1132. The authors describe the advantage of this approach is that by incorporating protected thiol groups, the formation of disulfide bonds leading to interparticle linkage is prevented and following deprotection, the thiols are reactive and can be labeled with thiol-selective reagents; see abstract. The authors describe the successful attachment of various biological materials to the viral particles; see introduction. See p. 1136, col. 1 which describes the thiolation of CPMV with SATP, wherein the reaction was performed at pH 7.0; see claim 1.  
Kauer is cited for teaching a dimer comprising TYMV viral particles crosslinked via a bifunctional linker; see Scheme 2, p. 1290 and instant claims 1, 8 and 9. Kauer teaches that chemical cross-linking of two biomolecules is highly significant in developing novel biomaterials for biomedical applications; see p. 1287, col. 2.
Wong and Jameson is cited for teaching the identity and use of multifunctional crosslinkers for proteins; see chapter 7, including Table 7.1. Figure 7.7 provides additional crosslinkers, including avidin/biotin and lectin/polysaccharide systems. 
	It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and prepare multimers of viral particles, including dimers and other assemblies. One would have been motivated to do so for the 
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and use known and characterized linkers, including bifunctional linkers or multifunctional linkers. One would have been motivated to so for the advantage of developing multimers of viral particles including dimeric or trimeric structures.
It would have been obvious for one of ordinary skill in the art at the time of the invention to substitute the CCMV viral particles in the method taught by Klem with CPMV viral particles using the thiolation protocol taught by Steinmetz. One would have been motivated to do so for the advantage of breaking the symmetry of the CPMV viral particles and preparing asymmetrically functionalized virus particles as taught by Klem, wherein such asymmetrical particles could be used in the preparation of multimers via linkers as taught by Kauer and Wong and Jameson.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, use of known linkers for bioconjugation, the method of preparing asymmetrically functionalized virus particles is known, the thiolation method of CPMV is taught by the prior art, etc. Further, the method set forth by Klem successfully breaks the symmetry of a viral particle in which only those thiols previously bound to resin are available for further modification. 
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Revelant Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 26 have been considered but are moot because the new ground of rejection does not rely on the Lin reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that the claim amendments provide that the step of preparing a plurality of asymmetrically functionalized virus particles is performed at about physiological pH and this limitation is met by the Steinmetz reference (cited by the IDS).
Those arguments related to the Lin reference are not considered relevant and are not addressed.
Applicant contends that the prior rejection under Klem, Kaur, Wong and Jameson, and Lin do not teach “the step of contacting asymmetrically functionalized virus particles with a first linker molecule that reacts with the functional groups to form a virus particle multimer comprising a plurality of asymmetrically functionalized virus particles connected by a the linker molecule”. 
This argument is not clear for Klem clearly teaches a method of preparing asymmetrically functionalized virus particles bearing one or more functional groups that are disposed asymmetrically and that only those thiols previously bound to the resin are available for subsequent derivatization. Thus, in preparing multimers via linkers (as taught by Kauer), the formation of a virus particle multimer comprising a plurality of asymmetrically functionalized viral particles connected by the linker molecule would be expected. Note that a composition and its properties are inseparable. With respect to a method of making a virus particle multimer, note that the combined prior art teaches using the same steps and materials. Therefore, the same result must occur. See MPEP 
Applicant argues that Kaur and Klem are limited to the production of 2D single monolayer assemblies. However, the claims do not indicate that such assemblies are excluded and this exclusion cannot be read into the claims.
Applicant argues that there is no indication that TYMV of Kauer could be successfully asymmetrical functionalized using the same method described by Klem. 
The argument is not clear. Kauer was cited for teaching that multimeric assemblies of VLP via linkers were known in the prior art.
Applicant argues that prior to the present invention, it was unknown if asymmetrically functionalized virus particles could form a multimer when contacted with a linker molecule that reacts with functional groups that are disposed asymmetrically on the particles. 
The argument is not clear. The prior art teaches a method of breaking the symmetry of viral particle wherein those thiols previously bound to the resin are available for subsequent derivatization and functional groups can be blocked in a spatially controlled manner; see Klem. Such asymmetrical particles can be linked by way of those unblocked sites and the use of linkers and methods of conjugating a VLP to another VLP, such as in preparing a dimer, are all known in the prior art. 
Applicant notes that Klem teaches genetically engineering CCMV protein cages. However, the claims do not exclude from introducing mutations. Separately, the teachings by Steinmetz is now applied in view of the amendments and teaches the chemical modification of CPMV without genetic modifications.

Applicant argues that TYMV of Kauer is of a different family than the CPMV of the instant claims. Applicant is reminded that the viral particles are protein structures and the conjugation of protein structures via linkers is widely known and commonly practiced in the art for different proteins, including those unrelated to viruses. Applicant’s argument does not provide any scientific issues to address.  Applicant’s arguments regarding as to why TYMV would be considered a special viral particle that can be linked to another particle to form multimers and why CPMV would not be considered special is not clear for both are protein structures. 
	The arguments are not clear or unpersuasive.
Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648